IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  74,914


EX PARTE STEVEN ESCAMILLA, Applicant



ON APPLICATION FOR WRIT OF HABEAS CORPUS
           CAUSE NUMBER 723733 IN THE 185th JUDICIAL DISTRICT COURT
OF HARRIS COUNTY

 Per Curiam.

OPINION


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07. 
Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of
burglary of a habitation and sentenced to fifteen years imprisonment.  No direct appeal was
taken.  
	The instant application for writ of habeas corpus was originally filed and set for
submission to determine whether Applicant's offense, a first degree burglary of a habitation 
committed on May 25, 1996, renders him ineligible for release to mandatory supervision. 
However, subsequent to the entrance of this Court's  order, documentation was received from
the trial court which reflects that, due to a clerical error, the Applicant's offense was listed
incorrectly on his judgment.   The trial court has entered a judgment nunc pro tunc correcting
Applicant's judgment so that the offense listed is a first degree burglary of a habitation with
intent to commit sexual assault.  As this offense is one of the enumerated offenses listed as
mandatory supervision ineligible under tex. gov't code 508.149, the Applicant is not
entitled to release to mandatory supervision.
	Relief is denied.   
Date Delivered: December 15, 2004
DO NOT PUBLISH